                          IN THE UNITED STATES DISTRICT COURT
                                         For The
                             EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                 ) Case No. 1:18-mj-00058-SAB
                                          )
                  Plaintiff,              ) DEFENDANT’S AMENDED STATUS REPORT
v.                                        ) ON UNSUPERVISED PROBATION
                                          )
CHRISTOPHER GUZMAN,                       )
                                          )
                 Defendant.               )
                                          )

       PURSUANT to an order of this Court the Defendant hereby submits his status report on

unsupervised probation:

       Convicted of:                Operating a motor vehicle while driver's license is suspended for
                                    operating a motor vehicle under the influence of alcohol or drugs,
                                    in violation of 36 C.F.R. § 4.2(b) and CVC § 14601.2(a)
       Sentence Date:               October 25, 2018
       Review Hearing Date:         September 5, 2019
       Probation Expires On:        October 25, 2019


CONDITIONS OF UNSUPERVISED PROBATION:

☒      Obey all federal, state and local laws; and

☒      Monetary Fines & Penalties in Total Amount of: $10 special assessment fee

☒      The defendant shall begin the 9 month First Time DUI Offender Program by no later
       than December 1, 2018.

☒      The defendant shall perform and complete 150 hours of community service by September
       5, 2019.


COMPLIANCE:

☒      Defendant has complied with and completed all conditions of probation described above.
       Mr. Guzman is on track to complete the DUI Offender Program by the expiration of his
       probationary term.




                                               1 of 2
GOVERNMENT POSITION:
☒        The Government agrees to the above-described compliance.
☐        The Government disagrees with the following area(s) of compliance:
         Government Attorney:

DATED: August 29, 2019                                  /s/ Jeffrey Spivak
                                                        Jeffrey Spivak
                                                        Assistant United States Attorney

DEFENDANT’S REQUEST:

         In light of the information detailed in this status report, the defendant requests that the review

hearing set for 9/5/2019 at 10:00 a.m.

☐        be continued to _______________ at 10:00 a.m.; or
☒        be vacated.

DATED: August 29, 2019                                  /s/ Matthew Lemke                      r
                                                        Assistant Federal Defender
                                                        Counsel for Christopher Guzman




                                                 ORDER

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☐      GRANTED. The Court orders that the Review Hearing set for September 5, 2019 at
                         10 a.m. be vacated

         ☒      DENIED.

IT IS SO ORDERED.

Dated:       September 3, 2019
                                                     UNITED STATES MAGISTRATE JUDGE


                                                    2 of 2
